               Case 4:20-cv-05640-YGR Document 581 Filed 05/04/21 Page 1 of 2



 1                                    UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     Epic Games, Inc.
                                                      )   Case No: _______________
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
              v.
                                                      )   PRO HAC VICE
 6   Apple Inc.                                       )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                      Defendant(s).
                                                      )
 8
         I,                                        , an active member in good standing of the bar of
 9
                                    , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Apple Inc.                                   in the
                                                                 Rachel S. Brass
      above-entitled action. My local co-counsel in this case is __________________________________, an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Gibson, Dunn & Crutcher LLP                          Gibson, Dunn & Crutcher LLP
      1050 Connecticut Avenue, N.W.                        555 Mission Street, Suite 3000
14    Washington, DC 20036-5306                            San Francisco, CA 94105-0921
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is:              .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct .
21
      Dated:
22                                                                                APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of                                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
      Case 4:20-cv-05640-YGR Document 581 Filed 05/04/21 Page 2 of 2




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                                Harry Phillips
         was duly qualified and admitted on April 30, 2019 as an attorney and counselor entitled to
                    practice before this Court; and is, on the date indicated below, a(n)
                              ACTIVE member in good standing of this Bar.




                                                                            In Testimony Whereof,
                                                                        I have hereunto subscribed my
                                                                        name and affixed the seal of this
                                                                             Court at the City of
                                                                         Washington, D.C., on October
                                                                                    7, 2020.




                                                                              JULIO A. CASTILLO
                                                                                Clerk of the Court




                                                                    Issued By:
                                                                             District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
